DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 4, 13 and 18 are cancelled.
Claims 1, 11 and 16 are amended.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
The applicant’s representative argued that Alexander does not  determing existing point and nor does inset cancel statement to handle the lock to another thread.
The objective of Alexander is as follow:
[0008] “ In order to avoid contention problems which may arise from acquiring and keeping a lock on an object over a relatively long period of time, a contention test may be inserted into the loop. Such a contention test may temporarily release the lock if another thread in the software program requires access to the locked object.”

Within a loop as in fig. 3, series of Lock(L)-Unlock(L) are assigned to an object by a single thread. Keeping that look for N iteration includes N Lock and N unlock. The other threads need access to such object and desire to acquire the lock for processing purpose. Alexander propose “coarsening transformation” and “stripe-mine”:
[0009] In an embodiment, in addition to the coarsening transformation, a loop may be transformed into a "strip-mine" configuration. Typically, a strip-mine configuration includes an inner loop and an outer loop, and the inner loop may be executed 

To more emphasize such transformation in fig. 5 and fig. 6 outlined for performance improvement. In fig 5 Lock at line 503 and unlock at line 523.i.e first Lock and Last unlock. Within the body of the loop, there is a contention test “contended”, that when satisfied unlock and hands the object for another thread for acquiring the lock: forks in the loop that unlock the object hand is to another thread return and lock it for the first object.


    PNG
    media_image1.png
    578
    747
    media_image1.png
    Greyscale






At statement 503: 		Lock(L);
Loop (504-521), i=0  	unlock(L)[Wingdings font/0xDF] contended test
Lock(L)

Loop (504-521), i=1  	unlock(L)[Wingdings font/0xDF] contended test
Lock(L)

.
.
.

 	Loop (504-521), i= N 	Unlock(L)[Wingdings font/0xDF] contended test
Lock(L)

At statement 523 	 	Unlock (L)
				


However, in Fig. 6, the contention test is after the inner loop: exit points to unlock the object and hand it to another thread within the outer loop.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers                                
                                    
                                        
                                            ,
                                             
                                            612
                                        
                                        
                                            1
                                        
                                    
                                
                                                             
                                    
                                        
                                            ,
                                             
                                            612
                                        
                                        
                                            2
                                        
                                    
                                
                                                              
                                    
                                        
                                            ,
                                             
                                            612
                                        
                                        
                                            3
                                        
                                    
                                
                             that appears in specification [0024] at line 6 does not exist  in drawing fig. 6   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
-The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “            
                
                    
                         
                        610
                    
                    
                        1
                    
                
            
        ”             
                
                    
                        ,
                        "
                         
                        610
                    
                    
                        2
                    
                
            
        ”             
                
                    
                        ,
                        "
                         
                        610
                    
                    
                        3
                    
                
            
        ”, each  has been used to designate both “monexit” and “moment”  in fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 14-17, 19-20 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of co-pending 16/829,807 in view of Alexander et al (US20080250396) hereinafter “Alexander”.
 Example of mapping between claim 1 and claim 9-10 of co-pending application is as follow. Each limitation is aligned with its corresponding limitation in the co-pending application.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional non-statutory double patenting rejection.
Application:16/802,552
Co-pending application:
16/829807
1. A computer program product for managing a lock to a resource, the 2computer program product comprising a computer readable storage medium having 3computer readable program code embodied therein that is executable to perform 4operations, the operations comprising: 


 5scanning a representation of source code to determine a series of acquire lock 6program statement and release lock program statement pairs to acquire and release a lock 7by a thread; 





 8modifying a first acquire lock program statement in the series of acquire lock 9program statements to be an acquire with reserve program statement that when executed 10by the thread causes the thread to acquire the lock and indicate the lock as reserved for 11use by the thread; 





and 12modifying a last release lock program statement in the series of release lock 13program statements to be a release with cancel program statement that when executed by 14the thread causes the thread to release the lock and indicate the lock as not reserved.

determining at least one exit point in execution paths between the pairs of acquire and release lock program statements at which the lock can be released to be available for other threads; and inserting a cancel statement at the at least one exit point, wherein execution of the cancel statement by the thread indicates the lock as not reserved upon exit from the series of pairs of acquire and release lock program statements at the at least one exit point.
9. A computer program product for implementing loop lock reservations, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer-readable storage media, the program instructions comprising:

 program instructions to scan a first sequence of instructions to identify a plurality of successive iterations of first monitor entry and corresponding first monitor exit pairs, 





 each iteration of the plurality of successive iterations of the first monent-monexit pair iteratively locks an object;
10. The method of claim 9, wherein the transforming further comprising: generating the second monent, wherein the second monent includes only lock reservation features, the first monent including lock acquisition features; 



and generating the second monexit, wherein the second monexit includes only unreservation features, the first monexit includes lock reservation cancellation features.











Application 16829807 does not explicitly disclose:

Alexander discloses:
determining at least one exit point in execution paths between the pairs of acquire and release lock program statements at which the lock can be released to be available for other threads:
[0008]” In order to avoid contention problems which may arise from acquiring and keeping a lock on an object over a relatively long period of time, a contention test may be inserted into the loop. Such a contention test may temporarily release the lock if another thread in the software program requires access to the locked object”.
Examiner interpretation:
The exit point is where the contention test is inserted. The contention test is where the loop releases the lock acquired in a series of locks within a loop for handing the object to another thread (see also [0072]). Fig. 3 is a set of lock/unlock over the same object in a loop

 and inserting a cancel statement at the at least one exit point, wherein execution of the cancel statement by the thread indicates the lock as not reserved upon exit from the series of pairs of acquire and release lock program statements at the at least one exit point:
[0089] Now referring to FIG. 5, to ensure that the coarsened lock in code 400 of FIG. 4 is not held for a prohibitively long time, the code 400 may be further transformed by the insertion of a contention test in all paths of the loop 404-413 (FIG. 4). For example, as shown at line 507 in FIG. 5, a contention test "if (CONTENDED (L))" is inserted in the "if (condition)" path 507-510 of the loop 504-521. A corresponding contention test "if (L! NULL && CONTENDED (L))" is inserted at line 516 in the "else" path 514-520 of the loop 504-521. It will be appreciated that, without these contention tests, coarsening the lock as shown in FIG. 4 may not necessarily result in a performance benefit”.
Examiner interpretation:
The execution of contended test in fig. 5/6, inserted at specific point in the program, unlocks (when executed) the object and hands the object to the other thread. Unlock: release the lock.
in fig.5 the test is checked within the if-else statement and in fig. 6 after the inner loop finish execution. The test is between the first lock(L) and last release unlock(L). the contended tests are between the first Lock(L) and last unlock(L).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Alexander into teaching of the application to use an inserting unit that inserts a contention test within the loop such that a lock is temporarily unlocked if access to an object is required by another thread during execution of the loop, while resuming the suspended thread to finish its execution of lock/release. This acquisition/release prevents degradation in the performance of the software program as the lock is not held for a prohibitively long period of time [Alexander [0089]]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Cierniak et al (US PG-Pubs 2005/0289549) hereinafter “Cierniak” in view of Grcevski et al (US PG-Pubs 2009/0144281) hereinafter “Grcevski” and Alexander et al (US20080250396A1) hereinafter “Alexander”.

 As per claim 1, Cierniak teaches computer program product for managing a lock to a resource, the 2computer program product comprising a computer readable storage medium having 3computer readable program code embodied therein that is executable to perform 4operations, the operations comprising: 
 5scanning a representation of source code to determine a series of acquire lock 6program statement and release lock program statement pairs to acquire and release a lock 7by a thread:
[0029] Additionally, the lock synchronization controller 204 invokes a particular lock operation unit based on the type of locking operation to be performed on the lock of the object identified by the object identifier input 208. Example types of locking operations include a lock acquisition and a lock release. The lock synchronization controller 204 may determine the type of locking operation based on information provided via the thread context input 212. Such information may be determined, for example, by the interpreter 154 and/or JIT compiler 158 of FIG. 1 as part of the conversion from the bytecodes 114 to the set of machine-dependent instruction being executed by the thread identified by the thread context input 212”.

But not explicitly:
 8modifying a first acquire lock program statement in the series of acquire lock 9program statements to be an acquire with reserve program statement that when executed 10by the thread causes the thread to acquire the lock and indicate the lock as reserved for 11use by the thread;
modifying a last release lock program statement in the series of release lock 13program statements to be a release with cancel program statement that when executed by 14the thread causes the thread to release the lock and indicate the lock as not reserved;
 determining at least one exit point in execution paths between the pairs of acquire and release lock program statements at which the lock can be released to be available for other threads; and
 inserting a cancel statement at the at least one exit point, wherein execution of the cancel statement by the thread indicates the lock as not reserved upon exit from the series of pairs of acquire and release lock program statements at the at least one exit point;
Grcevski discloses:
 8modifying a first acquire lock program statement in the series of acquire lock 9program statements to be an acquire with reserve program statement that when 
[0032] “Such a JIT optimizing compiler can perform a monitor identification phase where it detects multiple monitor operations on the same object in a given code region. The identification phase creates a list of candidates for speculative reservation, where a candidate is considered an object which is locked more than once on a given path in the code region. Using control flow analysis, the compiler identifies the first monitor-enter and the last monitor-exit operation for a candidate on all code paths. The first monitor-enter and the last monitor-exit operations are tagged as such.
[0033]” During code generation for monitor-enter and monitor-exit operations, the compiler checks the identification flag and generates reserving monitor operation on each first monitor-enter and un-reserving code sequence for every last monitor-exit operation.

 12modifying a last release lock program statement in the series of release lock 13program statements to be a release with cancel program statement that when executed by 14the thread causes the thread to release the lock and indicate the lock as not reserved:
[0032] “Such a JIT optimizing compiler can perform a monitor identification phase where it detects multiple monitor operations on the same object in a given code region. The identification phase creates a list of candidates for speculative reservation, where a candidate is considered an object which is locked more than once on a given path in the code region. Using control flow analysis, the compiler identifies the first monitor-enter and the last monitor-exit operation for a candidate on all code paths. The first monitor-enter and the last monitor-exit operations are tagged as such.
 [0033] During code generation for monitor-enter and monitor-exit operations, the compiler checks the identification flag and generates reserving monitor operation on each first monitor-enter and un-reserving code sequence for every last monitor-exit operation.

Examiner interpretation:


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Grcevski into teaching of Cierniak to allow applying the lock reservation over multiple sequential lock operations on the same object and allows canceling the reservation on the monitor exit operation, thus avoiding deadlock situations. And to enables utilization of synchronized method/function calls, to increase the effectiveness of the speculative lock coarsening operation.
But not explicitly:
 determining at least one exit point in execution paths between the pairs of acquire and release lock program statements at which the lock can be released to be available for other threads; and
 inserting a cancel statement at the at least one exit point, wherein execution of the cancel statement by the thread indicates the lock as not reserved upon exit from the series of pairs of acquire and release lock program statements at the at least one exit point;
Alexander discloses:

 determining at least one exit point in execution paths between the pairs of acquire and release lock program statements at which the lock can be released to be available for other threads:
, a contention test may be inserted into the loop. Such a contention test may temporarily release the lock if another thread in the software program requires access to the locked object”.
Examiner interpretation:
The exit point is where the contention test is inserted. The contention test is where the loop releases the lock acquired in a series of locks within a loop for handing the object to another thread (see also [0072]). Fig. 3 is a set of lock/unlock over the same object in a loop

 and inserting a cancel statement at the at least one exit point, wherein execution of the cancel statement by the thread indicates the lock as not reserved upon exit from the series of pairs of acquire and release lock program statements at the at least one exit point:
[0089] Now referring to FIG. 5, to ensure that the coarsened lock in code 400 of FIG. 4 is not held for a prohibitively long time, the code 400 may be further transformed by the insertion of a contention test in all paths of the loop 404-413 (FIG. 4). For example, as shown at line 507 in FIG. 5, a contention test "if (CONTENDED (L))" is inserted in the "if (condition)" path 507-510 of the loop 504-521. A corresponding contention test "if (L! NULL && CONTENDED (L))" is inserted at line 516 in the "else" path 514-520 of the loop 504-521. It will be appreciated that, without these contention tests, coarsening the lock as shown in FIG. 4 may not necessarily result in a performance benefit”.
Examiner interpretation:
The execution of contended test in fig. 5/6, inserted at specific point in the program, unlocks (when executed) the object and hands the object to the other thread. Unlock: release the lock.
in fig.5 the test is checked within the if-else statement and in fig. 6 after the inner loop finish execution. The test is between the first lock(L) and last release unlock(L). the contended tests are between the first Lock(L) and last unlock(L).



As per claim 2, the rejection of claim 1 is incorporated and furthermore, Cierniak discloses:
 1wherein the acquire with 2reserve program statement further causes the thread to set a thread identifier for the lock 3to an identifier of the thread and set a counter to one:
[0031]” If the lock reservation owner of the lock is not assigned (e.g., as may be the case during the first lock acquisition of an object), the lock acquisition unit 220 may assign the thread identified by the thread context input 212 to be the lock reservation owner of the object. If, on the other hand, the lock reservation owner thread is attempting to acquire the lock, the lock acquisition unit 220 may, for example, simply increment a lock recursion count field/value of the reservation-mode lockword to indicate that the lock reservation owner has acquired the lock of the object (possibly recursively).”

 and wherein the release with cancel 4program statement causes the thread to clear the thread identifier to empty and decrement 5the counter to zero resulting in the lock being in an unlocked state:
owner is attempting to release the lock, then the lock release unit 224 may, for example, simply decrement a lock recursion count field/value associated with the reservation-mode lockword. In this case, the value of the lock recursion count field indicates the number of times the lock reservation owner has recursively locked the object, with a value of zero corresponding to the case in which the object is unlocked”. 

As per claim 3, the rejection of claim 1 is incorporated and furthermore, Cierniak discloses:
1As per claim 3,  wherein the acquire with 2reserve program statement causes the thread to indicate the lock as reserved before 3incrementing the counter:
[0067] As expected, the lockword state 1004 has a lockword mode bit equal to 1 (to indicate that the lockword is a reservation-mode lockword), a thread ID field set to NULL (to indicate that there is no lock reservation owner currently assigned to the object) and a recursion count field set to zero (to indicate that the object lock is currently unlocked).
[0068] “Next, a thread ‘A’ acquires the object lock, which corresponds to the next lockword state 1008. According to the example process 800 of FIGS. 8A-8C, the lockword state 1008 has a thread ID set equal to ‘A’ (to indicate that thread ‘A’ is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread ‘A’ has acquired the object lock.

 and wherein the release with cancel program statement causes 4the thread to decrement the counter before indicating the lock as not reserved.  
[0072] “The following two lockword state 1070 and 1074 correspond to a lock release scenario in which thread `A` attempts to release the object lock again and at a slightly later time another thread (e.g., thread `B`) attempts to acquire the same object lock. According to the process 900, because thread `A` is the lock reservation owner and releases the object lock first, the lockword state 1070 indicates that the lockword is still in the reservation-mode (e.g., the lockword mode bit is equal to one) and the thread `A` has unlocked the lock (e.g., the recursion count field is equal to zero). However, the subsequent lock acquisition attempt by thread `B` causes the lockword to be converted to a base-mode, as indicated by the e.g., the lockword mode bit is set to zero).

1 As per claim 5, the rejection of claim 1 is incorporated and furthermore, Cierniak discloses:
wherein the acquire with 2reserve program statement further causes the thread to set a counter to one:
[0068] Next, a thread `A` acquires the object lock, which corresponds to the next lockword state 1008. According to the example process 800 of FIGS. 8A-8C, the lockword state 1008 has a thread ID set equal to `A` (to indicate that thread `A` is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread `A` has acquired the object lock”

 and wherein 3the release with cancel program statement causes the thread to decrement the counter to 4zero:
[0068] “According to the example process 900 of FIG. 9, the recursion count fields of lockword states 1016 and 1020 are decremented due to the lock release operations. At lockword state 1020, the thread `A` is still the lock reservation owner of the lock (e.g., the thread ID field is still set to `A`), but the object lock is currently unlocked (e.g., the recursion count field is equal to zero).   

11 As per claim 6, the rejection of claim 5 is incorporated and furthermore, Cierniak discloses:
wherein the release cancel only 2program statement further causes the thread to indicate not reserved when a counter is 3zero to put the lock in an unlocked state that can be acquired by another thread,
 [0072] The following two lockword state 1070 and 1074 correspond to a lock release scenario in which thread `A` attempts to release the object lock again and at a slightly later time another thread (e.g., thread `B`) attempts to acquire the thread `A` has unlocked the lock (e.g., the recursion count field is equal to zero). However, the subsequent lock acquisition attempt by thread `B` causes the lockword to be converted to a base-mode, as indicated by the lockword state 1074 (e.g., the lockword mode bit is set to zero). According to the example process 800, thread `B` will then acquire the lock via a base-mode lock acquisition procedure”.
 
 wherein 4the counter is incremented when the acquire with reserve program statement is executed:
[0035]” To acquire the object lock, the reservation-mode acquisition unit 324 may increment a recursion counter field/value associated with the reservation-mode lockword. Additionally, the reservation-mode acquisition unit 324 may assign a thread to be the lock reservation owner of the object by setting a lock reservation owner thread identifier (ID) field of the reservation-mode lockword to correspond to the current thread attempting to acquire the object lock 

111 As per claim 7, the rejection of claim 5 is incorporated and furthermore, Cierniak discloses:
wherein the thread processes 2the release cancel only statement to return to processing remaining acquire and release 3lock program statements in the series not yet processed when the counter is greater than 4zero:  
[0061] “If r1 points to the object to be locked (block 852), the process 800 then sets the p1 and the unreserving lock reservation owner thread context variables to TRUE to signal the lock reservation owner thread to unreserve the object lock after it finishes acquiring the lock (block 856). The process 800 then resumes the lock reservation owner thread that was suspended at block 844 (block 860). After execution of the previous lock reservation owner thread is resumed (block 860), the process 800 then waits (e.g., loops) until the lock reservation owner thread resets its unreserving thread context variable to FALSE (block 

1111 As per claim 8, the rejection of claim 5 is incorporated and furthermore, Cierniak discloses:
 wherein the thread processes 2acquire lock program statements between the first acquire lock program statement and the 3last release lock program statement to increment the counter:
fig. 10B and [0071] “According to the example process 800, the lockword state 1058 has a thread ID set equal to `A` (to indicate that thread `A` is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread `A` has acquired the object lock. Next, thread `A` acquires the object lock again, which corresponds to lockword state 1062. According to the process 800, the lockword state 1062 still has a thread ID equal to `A`, but with a recursion count field now equal to two to indicate that the thread `A` has recursively acquired the object lock a total of two times.”

 and wherein the thread 4processes release lock program statements between the first acquire lock program 5statement and the last release lock program statement to decrement the counter. 
[0072]” [0072] The following two lockword state 1070 and 1074 correspond to a lock release scenario in which thread `A` attempts to release the object lock again and at a slightly later time another thread (e.g., thread `B`) attempts to acquire the same object lock. According to the process 900, because thread `A` is the lock reservation owner and releases the object lock first, the lockword state 1070 indicates that the lockword is still in the reservation-mode (e.g., the lockword mode bit is equal to one) and the thread `A` has unlocked the lock (e.g., the recursion count field is equal to zero).

11111 As per claim 9, the rejection of claim 5 is incorporated and furthermore, Cierniak discloses:

fig. 10B and [0071] “According to the example process 800, the lockword state 1058 has a thread ID set equal to `A` (to indicate that thread `A` is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread `A` has acquired the object lock. Next, thread `A` acquires the object lock again, which corresponds to lockword state 1062. According to the process 800, the lockword state 1062 still has a thread ID equal to `A`, but with a recursion count field now equal to two to indicate that the thread `A` has recursively acquired the object lock a total of two times.”

 wherein the lock is in a nested lock state 4when the counter is greater than or equal to two, and wherein the release cancel only 5program statement when executed does not indicate not reserved when a lock state is in 6the nested lock state with the counter greater than or equal to two:
[0068] “According to the process 800, the lockword state 1012 still has a thread ID equal to `A`, but with a recursion count field now equal to two to indicate that the thread `A` has recursively acquired the object lock a total of two times. Subsequently, the thread `A` releases the object lock two times, which corresponds to lockword states 1616 and 1020. According to the example process 900 of FIG. 9, the recursion count fields of lockword states 1016 and 1020 are decremented due to the lock release operations. At lockword state 1020, the thread `A` is still the lock reservation owner of the lock (e.g., the thread ID field is still set to `A`), but the object lock is currently unlocked (e.g., the recursion count field is equal to zero). ‘  

Examiner interpretation:
 At state 1012 the lock become nested with the recursion counter =2, the mode bit is still equal to 1 because of the counter =2. And mode bit=1 means the lock is reserved


wherein the acquire with 2reserve program statement further sets a counter to one:
[0068]” [0068] Next, a thread `A` acquires the object lock, which corresponds to the next lockword state 1008. According to the example process 800 of FIGS. 8A-8C, the lockword state 1008 has a thread ID set equal to `A` (to indicate that thread `A` is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread `A` has acquired the object lock.
 
wherein the release with cancel 3program statement further decrements the counter:
[0068]” Subsequently, the thread `A` releases the object lock two times, which corresponds to lockword states 1616 and 1020. According to the example process 900 of FIG. 9, the recursion count fields of lockword states 1016 and 1020 are decremented due to the lock release operations. At lockword state 1020, the thread `A` is still the lock reservation owner of the lock (e.g., the thread ID field is still set to `A`), but the object lock is currently unlocked (e.g., the recursion count field is equal to zero).

 wherein release lock program 4statements, between the first acquire lock program statement and the last release lock 5program statement, decrement the counter to zero and leaves the lock as reserved in a 6biased unlocked state:
[0068]” At lockword state 1020, the thread `A` is still the lock reservation owner of the lock (e.g., the thread ID field is still set to `A`), but the object lock is currently unlocked (e.g., the recursion count field is equal to zero).

 and wherein acquire lock program statements, between the first 7acquire lock program statement and the last release lock program statement, increment 8the counter 
Fig. 10A/B [0071] Next, a thread `A` acquires the object lock, which corresponds to the next lockword state 1058. According to the example process 800, the lockword state 1058 has a thread ID set equal to `A` (to indicate that thread `A` is the lock reservation owner) and a recursion count field equal to 1 to indicate that thread `A` has acquired the object lock. Next, thread `A` acquires the object lock again, which corresponds to lockword state 1062. According to the process 800, the lockword state 1062 still has a thread ID equal to `A`, but with a recursion count field now equal to two to indicate that the thread `A` has recursively acquired the object lock a total of two times:

Examiner interpretation:
When Recursion Counter>=1, Mode bit indicates reserved with bit set to 1. (1058-1066 of fig. 10B). incrementing/decrementing the recursion counter while the mode bit is untouched to release the lock. (fig 10A/B).


Claims 11, 12, 14, 15 are system claims corresponding to computer program product claims 1, 2, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 5, 6 above.
Claims 16, 17, 19, 20 are method claims corresponding to computer program product claims 1, 2, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 5, 6 above.

Pertinent art:

US20090064094A1:
The method includes identifying a class of code as a candidate for reservation via determining locking properties within the code as a function of locations of async points within the code, and generating reserving code that reserves the shared object when code performing the reservation is considered hot code. The method further includes performing runtime 

US20060015700A1:
a method for handling object locks in a Java Virtual Machine comprises storing a thread identifier associated with a first thread in an identifier field of a lock word upon establishment of a lock on a Java object by the first thread, wherein the lock word further comprises an inflation field for storing a fat lock bit and a contention field for storing a contention bit, setting a contention bit in the contention field of the lock word in response to an attempt by a second thread to establish a lock on the Java object.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191